
	

113 HR 5425 IH: To prohibit the use of Federal funds for the Bay Delta Conservation Plan.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5425
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. McNerney (for himself, Mr. Bera of California, Mr. Garamendi, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the use of Federal funds for the Bay Delta Conservation Plan.
	
	
		1.Prohibition on use of fundsNo Federal funds made available for fiscal year 2015 may be used for the Bay Delta Conservation
			 Plan.
		
